Stark App. No. 95CA0258. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed *1522November 4,1996:
“This cause comes before us upon appellant’s motion to certify conflict to the Supreme Court pursuant to App.R. 25.
“Upon review we find our opinion in the within is in conflict with the Eighth District Court of Appeals, namely: State v. Parro (February 22, 1979), Cuyahoga App. # 38706, unreported; State v. Mab[r]y (1982), 5 Ohio App.3d 13 [5 OBR 14, 449 N.E.2d 16]; State v. Chatman (May 2, 1985), Cuyahoga App. # 485[6]9, unreported [1985 WL 8972]; and State v. Whalen (November 27, 1991), Cuyahoga App. # 59366, unreported [1991 WL 251668].
“Accordingly we certify the following issue to the Supreme Court for final resolution.
“Whether felonious assault is a lesser included offense of attempted murder?
“We further note we have already certified this issue in State v. Nelson (August 6, 1996), Tuscarawas App. #95AP070051, unreported [1996 WL 488879].
“The motion to certify is sustained.”
Cook, J., dissents.